Citation Nr: 1108126	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-34 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an effective date earlier than October 6, 2008, for the grant of service connection for status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis and left knee arthritis.

2.  Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for asthma, to include as due to herbicide exposure.

4.  Entitlement to service connection for a skin disability, to include tinea corporis.

5.  Entitlement to an initial disability rating in excess of 10 percent for status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis.

6.  Entitlement to an initial disability rating in excess of 10 percent for left knee arthritis.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis, assigning a 10 percent disability rating, effective October 6, 2008; granted entitlement to service connection for left knee arthritis, assigning a 10 percent disability rating, effective October 6, 2008; denied entitlement to service connection for PTSD, fungal infection, and asthma.  A notice of disagreement was filed in June 2009 with regard to the disability ratings and effective date assigned to the left ankle and left knee, and the denials of service connection for PTSD and fungal infection.  A statement of the case was issued in September 2009, and a substantive appeal was received in September 2009.  A notice of disagreement was filed in September 2009 with regard to the denial of service connection for asthma, a statement of the case was issued in October 2009, and a substantive appeal was received in November 2009.  The Veteran testified at a Board hearing in March 2010; the transcript is of record.  

In March 2010, the Veteran submitted records from the United States Air Force, and from the internet in support of her appeal and waived RO review of such additional evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2010).

The issues of entitlement to service connection for a psychiatric disability, including PTSD; asthma; and skin disability; and entitlement to a rating in excess of 10 percent for status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis, and entitlement to an initial disability rating in excess of 10 percent for left knee arthritis are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  On October 6, 2008, the Veteran filed an informal claim of service connection for arthritis, which was interpreted as claim of service connection for left ankle and left knee disabilities; service connection was subsequently granted for status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis, and left knee arthritis, effective October 6, 2008.

2.  The record includes no communication from the Veteran or her representative received earlier than October 6, 2008, that constitutes either a formal or informal claim of service connection for left ankle or left knee disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 6, 2008, for the grant of service connection for status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis, and left knee arthritis, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In October 2008, a VCAA letter was issued to the Veteran with regard to his underlying service connection claims.  Such letter predated the April 2009 rating decision.  See id.  The letter notified the Veteran of what information and evidence is needed to substantiate his claims of service connection, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish an effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This earlier effective date claim arises from his disagreement with the effective date assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's submissions from the 1970's, service personnel records, and other documents relevant to the claim for an earlier effective date.  There is no indication of relevant, outstanding records which would support the Veteran's claim for an earlier effective date.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of entitlement to an earlier effective date.

Effective date

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

On August 1, 2008, the Veteran filed a formal (VA Form 21-526) claim of service connection for PTSD, asthma, fungal infection, and hearing loss.  In such claim, the Veteran stated that she was told to file a claim with VA upon being discharged from service.  She filled out 2 copies of AF Form 452 on April 24, 1970 prior to her discharge.  She refers the reader to Exhibit E of Attachment (pair of PTSD claim) and she states she never pursued it.  Exhibit E consists of a copy of AF Form 452 which is discussed below.

On October 6, 2008, the Veteran filed an informal claim of service connection for arthritis due to spinal fractures.  In the April 2009 rating decision, the RO granted entitlement to service connection for status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis, and left knee arthritis, assigning separate 10 percent disability ratings, effective October 6, 2008.  

The appellant argues that the effective date should correspond to the date following separation from service as she filed a claim of service connection in April 1970.  

Of record is a AF-Form 452 'Serviceman's Statement Concerning Application for Compensation from the Veterans Administration' which reflects that on April 24, 1970, the Veteran checked the box stating 'I have this date filed an application for disability compensation, VA Form 21-526e' and signed the form.  

While the Veteran indicated that she had filed an application for disability compensation, the evidence of record does not contain any such application.  On September 25, 1970, the Veteran filed a VA Form 21E-1990, 'Veteran's Application for Program of Education or Training.'  With such application, the Veteran submitted handwritten correspondence which provides information to VA pertaining to her marriage, mailing address, and educational institutions.  In such correspondence, the Veteran does not reference a disability.

In December 1970, the Veteran submitted a VA Form 21-4138, 'Statement in Support of Claim' which discusses her claim for education benefits.  The Veteran does not reference a disability.

In February 1971, the Veteran submitted handwritten correspondence which discusses her claim for education benefits.  The Veteran does not reference a disability.

In April 1971, the Veteran submitted a VA Form 21E-1995, 'Request for Change of Program or Place of Training.'  The Veteran does not reference a disability.

In May 1971, the Veteran submitted copies of her son's birth certificate; however, did not reference a disability.

In July 1971, the Veteran submitted handwritten correspondence which discusses her claim for education benefits.  The Veteran does not reference a disability.

In November 1971, the Veteran submitted a VA Form 21E-1995; she does not reference a disability.

In April 1973, the Veteran submitted a VA Form 21E-1995; she does not reference a disability.

In June 1973, the Veteran submitted a VA Form 21-686c, 'Declaration of Marital Status;' however, did not reference a disability.

In November 1973, the Veteran submitted a VA Form 21E-1995 and handwritten correspondence which discusses her claim for education benefits.  The Veteran does not reference a disability.

The Board has reviewed the submissions of the Veteran received prior to October 6, 2008, to determine whether a claim of service connection for left ankle/tibia/fibula disability or left knee disability was received prior to such date.  

As detailed hereinabove, while the Veteran did complete an AF-Form 452 indicating that she had filed a claim for disability compensation, the evidence of record does not contain any such claim.  Based on the statements and testimony of record, it is clear that the Veteran asserts that she is entitled to an earlier effective date for the grant of service connection for left ankle/tibia/fibula and left knee disabilities because she filed a claim for compensation in April 1970 which was not adjudicated by VA.  The Court has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The Court has also specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in VA operations.  Id.  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  Under Mindenhall there is a presumption of regularity of the administrative process when there is a lack of clear evidence to the contrary.  Thus, the Board presumes that if the Veteran filed a claim for compensation with VA in April 1970, then such claim, or supporting documents, would have been associated with the claims folder and such claim would have been appropriately addressed by VA personnel.  The Veteran's claims folder, however, does not contain any documents which could be construed as a claim for compensation or benefits for the left ankle/tibia/fibula or left knee prior to October 6, 2008.  Other than the Veteran's statements and testimony there is no evidence that a formal or informal claim for compensation was received prior to October 6, 2008.  

Moreover, as detailed hereinabove, the Veteran was corresponding with VA pertaining to her claim for education benefits on a continuous basis from 1970 to 1973.  If the Veteran had actually filed a claim for disability compensation in 1970, it would seem that the Veteran would have inquired as to the status of such claim during the three year period she was corresponding with VA pertaining to her educational benefits.  Such submissions, however, do not reference any disability, nor do they reference a claim for disability compensation.  

As detailed, on August 1, 2008, the Veteran filed a formal claim for compensation; however, did not claim a left ankle/tibia/fibula disability or left knee disability.  Such submission claimed other unrelated disabilities, and thus cannot be construed as a claim of service connection for left ankle/tibia/fibula disability or left knee disability.  Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998); see also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  

Thus, the Board concludes that there was no pending or unadjudicated claim for compensation for left ankle/tibia/fibula or left knee disabilities filed prior to October 6, 2008.

Again, the effective date of October 6, 2008, was assigned as it constituted the date of receipt of claim.  Per § 3.400(a)(2), the effective date corresponds to the date of receipt of claim, or date entitlement arose, which is later.  In reaching this decision, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not for application in this case because the preponderance of the evidence is against the assignment of an earlier effective date.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

For the above reasoning, the Board concludes that an effective date earlier than October 6, 2008, for the grant of service connection for left ankle/tibia/fibula disability and left knee disability is not warranted.


ORDER

Entitlement to an effective date earlier than October 6, 2008, for the grant of service connection for status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis and left knee arthritis is denied.


REMAND

PTSD

The Veteran claims entitlement to service connection for PTSD due to incidents that occurred while she was purportedly in country in Vietnam.  The Veteran's DD Form 214 reflects that she served from December 8, 1967, to April 30, 1970, and had 1 year, 11 months, and 5 days of foreign/sea service.  Her service personnel records reflect that she served at Lackland Air Force Base from December 8, 1967; Sheppard Air Force Base from January 20, 1968 and from February 24, 1968; and, Ramstein Air Force Base in Germany from May 27, 1968, with the 26th Tactical Hospital as a dental hygienist.  The Veteran was discharged from service on April 30, 1970, while still serving at Ramstein Air Force Base, reportedly due to pregnancy.  Thus, per the dates reflected on her service personnel records, the Veteran's foreign service occurred at Ramstein Air Force Base for 1 year, 11 months, and 5 days.  The Veteran asserts that she served in Vietnam, specifically at Cam Ranh Bay, in May 1968.  She has stated that she arrived at Cam Ranh Bay with the 26th Combat Support Group, and the base was attacked for a day and a half.  The Veteran has reported that she was in country for approximately a week or two.  During that time, the base was attacked, she saw dead bodies on a beach and witnessed a rape.  In support of her assertion, the Veteran has submitted three pictures that she purportedly took of the bodies on the Vietnam beach.  The Board also acknowledges a July 2008 comment from a VA examiner who acknowledged that the Veteran's service personnel records did not indicate Vietnam service, but she was able to describe places in and around Cam Ranh Bay which were known to the examiner and which could only be known by someone who had been there.  

The Board has determined that further attempts should be made to verify whether the Veteran served in Vietnam in May 1968, which includes confirming whether she was assigned to the 26th Combat Support Group, whether she served in Vietnam in May 1968, and whether Cam Ranh Bay was attacked in May 1968.  Specifically, the RO should take appropriate action to have the U.S. Army and Joint Service Records Research Center (JSRRC) attempt to verify whether the base in Cam Ranh Bay was attacked in May 1968.  

The U.S. Court of Appeals for Veterans Claims (Court) has recently held that in claims involving unrepresented Veterans, the Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects. Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further stated that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  Thus, VA must consider other psychiatric diagnoses that may be related to in-service events.  Id. 

In the event the Veteran's service in Vietnam is verified, the Veteran should be afforded a VA examination to assess whether she has PTSD due to stressors incurred in service.  See 38 C.F.R. § 3.304(f)(3) (2010); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).
Asthma and skin disability

Initially, the Board notes that the Veteran asserts that her asthma and skin disability, specifically tinea corporis, manifested during her period of service in Vietnam.  To date, there is no official verification that the Veteran served in country in Vietnam; however, per the above the Board has instructed that further development be completed as to whether the Veteran served in Vietnam.  As such development may have an effect on such issues, the Board will defer a decision on such issues.

Moreover, with regard to the skin disability issue, the evidence of record contains treatment records from the Salt Lake City VA Medical Center (VAMC) from October 5, 2007.  A December 2007 outpatient treatment record, however, reflects an active problem of tinea corpus and refers to a May 3, 2006 dermatology note which is not of record.  Thus, it does not appear as if the entirety of the Veteran's VA treatment records are of record.  The RO/AMC must associate the Veteran's treatment records from the Salt Lake City VAMC for the periods prior to October 5, 2007.  Updated treatment records from the Salt Lake City VAMC should be associated with the claims folder for the period December 16, 2009, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board also notes that in several statements from the Veteran she has referenced undergoing treatment related to her asthma and skin disability at the Livermore, California VAMC in the 1990's.  An attempt should be made to associate the Veteran's treatment records from the Livermore VAMC with the claims folder.  Id.  

With regard to the skin disability issue, the Veteran asserts that such skin disability has been present for over four decades.  The Board has determined that the Veteran should undergo a VA examination to assess the nature and etiology of her claimed skin disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).


Increased ratings

In November 2008, the Veteran underwent a VA examination to assess the nature, etiology, and severity of her left knee and left ankle disabilities.  In support of her claim for initial increased ratings, the Veteran has testified that her disabilities warrant higher ratings, and that her disabilities have worsened since the VA examination which occurred over two years prior.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  In order to more accurately reflect the current level of the Veteran's disabilities, the Board believes that an examination and opinion is necessary.  See 38 C.F.R. § 3.159 (c) (4); see also Green v. Derwinski, 1 Vet. App. 121 (1991).  

The evidence of record reflects that the Veteran has sought counseling with Vocational Rehabilitation.  Such records may prove relevant to the increased rating claims on appeal, thus, the Veteran's vocational rehabilitation folder should be associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the National Personnel Records Center (NPRC); the Archives II Textual Reference Branch at NARA, 8601 Adelphi Road, College Park, MD 20740-6001; or any other appropriate repository to determine whether the Veteran served in Vietnam in May 1968, as a member of the 26th Combat Support Group.

2.  The RO should review the claims file thoroughly, and prepare a summary of the Veteran's claimed in-service stressor related to the attack of the base at Cam Ranh Bay in May 1968.  This summary of stressors, with specific details regarding the Veteran's alleged in-service stressors, and all associated documents (such as the Veteran's service personnel records), should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  JSRRC should be requested to attempt corroboration of whether the base at Cam Ranh Bay was attacked by the enemy in May 1968, and whether the 26th Combat Support Group was present at Cam Ranh Bay at the time of such attack.  

3.  The Veteran's treatment records from the Salt Lake City VAMC for the period prior to October 5, 2007, and from December 16, 2009, should be associated with the claims folder.  If such efforts prove unsuccessful documentation to that effect should be added to the claims folder.

4.  The entirety of the Veteran's treatment records from the Livermore VAMC, to include from the 1990's, should be associated with the claims folder.  If such efforts prove unsuccessful documentation to that effect should be added to the claims folder.

5.  The Veteran's vocational rehabilitation folder should be associated with the claims folder.

6.  If, and only if, the Veteran's service in Vietnam is verified, schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

a)  The examiner should determine whether the Veteran currently suffers from PTSD related to her fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the  event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

b)  For any other psychiatric diagnosis, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed psychiatric disorder is a result of service or any incident therein.

A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.

7.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of her skin disability, to include tinea corporis.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to whether the Veteran's tinea corporis at least as likely as not (a 50% or higher degree of probability) had its clinical onset during the Veteran's period of service, or is tinea corporis otherwise related to such period of service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, the post- service medical evidence, and lay statements and testimony of the Veteran.

8.  The Veteran should be afforded an orthopedic examination to determine the current severity of her left knee and left proximal fibula and tibia with left ankle osteoarthritis .  It is imperative that the claims file be made available to and reviewed by the examiner in connection with the examination.  All indicated studies, including X-rays, should be performed.  

The examiner should undertake range of motion studies of the knee and ankle, noting the exact measurements for flexion and extension, specifically identifying any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and attempt to assess the extent of any pain.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  If this is not possible, the examiner should so state.  The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not possible, the examiner should so state.  The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the knee.  The examiner should also determine if the knees lock and if so the frequency of the locking.  The examiner should comment on the presence of any severe painful motion or weakness in the knees.

Range of motion testing for the left ankle should be accomplished and the examiner should report, in degrees, the point at which pain is demonstrated, and whether any limitation of motion is moderate or marked.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  

The examiner should comment on the impact her service-connected left knee arthritis, and status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis have on her ability to work.  The examiner should attempt to distinguish the impairment related to her service-connected disabilities and other nonservice-connected disabilities.  The examiner should provide supporting rationale for this opinion.

9.  The RO/AMC should then readjudicate the issues of entitlement to service connection for PTSD, asthma, and tinea corporis, and entitlement to initial increased ratings for left knee arthritis and status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis.  If any of the benefits sought on appeal are not granted in full, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


